Dear Human Resource Director:
The State Civil Service Commission, at its meeting on August 6, 2003, approved the following flexible maximum hire rates.
  FLEXIBLE MAXIMUM HIRE RATE FOR THE ADMINISTRATIVE PAY SCHEDULE (AS) STATEWIDE UP TO THE 1ST QUARTILE OF THE RANGE EFFECTIVE SEPTEMBER 9, 2003.
  FLEXIBLE MAXIMUM HIRE RATE FOR THE SOCIAL SERVICES PAY SCHEDULE (SS) STATEWIDE UP TO THE 1ST QUARTILE OF THE RANGE EFFECTIVE SEPTEMBER 9, 2003.
  FLEXIBLE MAXIMUM HIRE RATE FOR THE MEDICAL PAY SCHEDULE (MS) STATEWIDE UP TO THE RANGE MAXIMUM EFFECTIVE SEPTEMBER 9, 2003.
Please remember that SER information must be input into ISIS-HR in the Organizational Management/Position Attributes area.
If you have any questions, please call Julie Ryan in the Compensation Division at (225) 342-8083.
Sincerely,
_____________ Allen H. Reynolds Director
CO:LLL:ddl
OPINION NUMBER 02-0173
October 9, 2002
9 CIVIL SERVICE COMMISSION 90-A POLITICAL SUBDIVISION La. Constitution Act VI, § 14 La. Constitution Act X, § 10
Action of Department of Elections under its "agency delegated classification authority" does not constitute a rule or regulation for purposes of Constitution prohibition on State increasing financial burden of political subdivisions even if such is considered a rule, $7,500 is not a significant fiscal impact on an entity with a $492 million budget.  City Parish is not appropriate governing authority for state civil service employees.
Mr. Michael E. Ponder Office of the Parish Attorney City of Baton Rouge Parish of East Baton Rouge 222 St. Louis Street P. O. Box 1471 Baton Rouge, LA 70821